DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed May, 2, 2022, with respect to 24 and 51 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-24, 26-34, and 36-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “the first configuration indicates an SRS repetition pattern for the one or more SRS transmission of the first type and transmitting, within the at least one uplink subframe of the set of uplink subframes, comprises transmitting the one or more SRS transmissions of the first type further based on the SRS repetition pattern”, when such configuration is considered within the specific combination of steps or structure recited in the method of claims 1 and 28 or in the device of claims 53 and 54. The prior art of record fails to teach or make obvious for “the first configuration includes an indication of whether intra-subframe SRS antenna switching is enabled or disabled for at least one uplink subframe, if antenna switching is enabled, using a first antenna or a first antenna group for transmitting a first SRS transmission of the one or more SRS transmissions of the first type in the at least one uplink subframe and switching to using a second antenna or a second antenna group for transmitting a second SRS transmission of the one or more SRS transmissions of the first type in the at least one uplink subframe”, when such SRS configuration is considered within the specific combination of steps recited in the method of claims 10 and 37. The prior art of record fails to teach or make obvious for “the first configuration includes an indication of whether intra-subframe SRS frequency hopping is enabled or disabled for at least one uplink subframe, if frequency hopping is enabled, using a first subband for transmitting a first SRS transmission of the one or more SRS transmissions of the first type in the at least one uplink subframe and switching to using a second subband for transmitting a second SRS transmission of the one or more SRS transmissions of the first type in the at least one uplink subframe”, when such SRS configuration is considered within the specific combination of steps recited in the method of claims 14 and 41. The prior art of record fails to teach or make obvious for “receiving a trigger indication indicating that the one or more SRS transmissions of the first type and the one or more SRS transmissions of the second type are allowed to be transmitted in a same uplink subframe, wherein the at least one uplink subframe comprises the same uplink subframe”, when the receiving is considered within the specific combination of steps recited in the method of claims 21 and 48. The prior art of record fails to teach or make obvious for “the first configuration includes a first indication of a transmission power for transmitting the one or more SRS transmissions of the first type and the second configuration includes a second indication of a transmission power for transmitting the one or more SRS transmissions of the second type”, when such configuration are considered within the specific combination of steps recited in the method of claims 24 and 51. The prior art of record fails to teach or make obvious for “determining a latency between the one or more SRS transmissions of the first type and its trigger indication is not less than that a minimum value, wherein the transmitting is based further on the determination”, when the determining is considered within the specific combination of steps recited in the method of claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467